Citation Nr: 0417003	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling from 
November 12, 1998.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal arose from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which awarded service connection for PTSD and a 50 percent 
disability evaluation from November 12, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


REMAND

The veteran has contended that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has stated that he suffers from depression, 
anxiety, nightmares, flashbacks, intrusive thoughts, and 
emotional numbing.  He believes that he should be awarded a 
100 percent disability evaluation because he is unemployable.

The record includes a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, submitted in March 2004, on which the veteran 
indicated that he was still receiving regular treatment for 
his PTSD.  He also submitted numerous treatment notes, 
including one prepared in April 2004.  However, it is unclear 
whether VA has all current treatment reports in the file.  
Therefore, an attempt should be made to obtain all available 
treatment records prior to a final determination by the 
Board.

In addition, the record reveals that the veteran was last 
afforded a VA examination in January 2001.  Given that 
several years have passed, and because it appears from 
evidence received at the Board in April 2004 that the veteran 
receives regular follow-up care for PTSD that he asserts is 
worsening, another examination should be conducted in order 
to ascertain the veteran's current degree of disability.

Under these circumstances, this case will be REMANDED to the 
RO for the following.

1.  The RO should contact the Iron 
Mountain VA Medical Center's Mental 
Health Clinic and request copies of the 
veteran's treatment records prepared 
between January 2004 and the present.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
ascertain the current severity of his 
service-connected PTSD.  The examiner 
should indicate which of the following 
more accurately reflects the veteran's 
degree of disability resulting from his 
PTSD:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships.

The examiner should provide a complete 
rationale for the opinion expressed.

3.  After completion of the development 
sought above, the RO should re-adjudicate 
the claim for a higher initial rating.  
Consideration should be given to whether 
"staged" ratings are warranted.  
Fenderson, supra.  If any benefit sought 
is not granted, the RO should issue a 
supplemental statement of the case and 
the veteran and his representative should 
be given opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

